Me. Chief-Justice Heehández
delivered the opinion of the court.
This case originated in the Municipal Court of Cayey by a complaint filed by Víctor Gutiérrez Ortiz against Isabel Diaz, widow of Isidro Eivera, to recover $490 as professional fees for medical services rendered the defendant by the plaintiff. The case having been brought up on appeal to the District Court of Guayama and tried de novo, judgment was rendered on June 14, 1913, in favor of the plaintiff and against the defendant for the sum of $200, without special imposition of costs. From that judgment the attorney for the defendant appealed to this court.
The appellant filed a brief in support of her appeal and the respondent has made no written or oral opposition thereto, but his attorney has filed a motion, which was served on the appellant’s attorney, praying that the complaint be considered withdrawn by the plaintiff because he had received the sum of $200 which was ordered to be paid by the judgment appealed from.
The defendant-appellant has not opposed the motion of the respondent nor formally withdrawn her appeal.
Aside from the fact that no practical result would be obtained by the consideration and decision of this appeal on its merits and that the appeal could be dismissed on this ground, as was done to-day in case No. 1103 between Victor Gutiérrez Ortiz and Miguel Nogueras as testamentary executor of Isidro Eivera, also appealed from Guayama, in this case the amount of the judgment appealed from is less than $300 and therefore this court is without jurisdiction to entertain the appeal according, to subdivision 2 of section 295 of *254tlie Code of Civil Procedure as amended by the Acts of March 9, 1905, and March 11, 1908, and the doctrine laid down in the cases of Nadal v. American Railroad Company of Porto Rico, 19 P. R. R., 1024, and Martínez Castro v. American Railroad Company of Porto Rico, decided January 22, 1914.
The appeal should be dismissed.

Appeal dismissed.

Justices Wolf, del Toro and Aldrey concurred.